Citation Nr: 1120961	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus, type II, effective from July 2005.  In September 2007, the Veteran filed a claim for hypertension as secondary to his service-connected diabetes mellitus.  The evidence reflects that the Veteran was diagnosed with hypertension in approximately December 2006 or January 2007.  The evidence also includes numerous blood pressure readings from 1999 to 2008. 

An August 2006 private medical record reflects that the Veteran currently had no complications directly due to diabetes mellitus.  A January 2007 VA medical record reflects that the Veteran "has been placed on lisinopril 10 mg daily, approximately 2.5 weeks ago, by [Dr. G.] as he was told his hypertension was established as a diagnosis."  The record also reflects a diagnosis of "essential" or idiopathic hypertension.  A June 2008 VA medical record reflects "long discussion re: HTN risk with dm."  

The Board finds that a remand to obtain a medical opinion with regard to the Veteran's hypertension is warranted, particularly in light of the evidence showing the presence of hypertension and the indication of a hypertension risk with diabetes.  The clinician should opine as to whether the Veteran has hypertension which is causally related to the Veteran's service-connected diabetes mellitus, to include whether his diabetes mellitus aggravates his hypertension.  

VA medical records reflect that the Veteran was being seen by an outside physician.  The claims file includes numerous private medical records from 1999 to 2006, but no records in relation to his hypertension diagnosis.  The Board notes that June 2008 VA medical records reflect that the Veteran declined to have VA adjust his hypertension medication and that he reported that his hypertension was managed "outside".  Thus, the Board finds that a remand to obtain all private medical records pertinent to hypertension is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for hypertension.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, to include VA and private records from December 2006 to present. 

If any search for any such records yields negative results, this fact should be noted in the claims folder, and the Veteran should be so advised.  Any documents received by VA should be associated with the claims folder.

2.  Thereafter, make arrangements with an appropriate VA clinician of relevant expertise to provide a medical opinion in this case.  The clinician should review the entire claims file, to include the numerous blood pressure readings from 1999 to present.  If the clinician determines that an examination of the Veteran is warranted, schedule the Veteran for such.

The clinician should provide an opinion as to the following:

A.  Is it at least as likely as not that the Veteran's hypertension is etiologically related to service, or was manifest within one year of discharge therefrom; 

B.  is it at least as likely as not that the Veteran has hypertension which is causally related to the Veteran's service-connected diabetes mellitus, to include whether his diabetes mellitus aggravated his hypertension.  

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state, and should explain why an opinion cannot be rendered without resort to speculation.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

